Citation Nr: 0016914	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  97-14 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy as a result of exposure to herbicides.

2.  Entitlement to service connection for a disorder 
manifested by blurred vision as a result of exposure to 
herbicides.

3.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for a left ankle disorder.

4.  Whether the veteran submitted a timely substantive appeal 
from an October 1997 rating decision which assigned an 
effective date of May 20, 1997, for a total (100 percent) 
schedular evaluation for post-traumatic stress disorder 
(PTSD).

5.  Whether the veteran submitted a timely substantive appeal 
from an October 1997 rating decision denying eligibility to 
Dependents' Educational Assistance under 38 U.S.C. Chapter 
35.

6.  Whether the veteran submitted a timely notice of 
disagreement (NOD) from a May 1994 rating decision which 
denied a claim for service connection for a skin disorder, 
namely tinea versicolor and epidermal cysts, including as 
residuals of herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
March 1970.

The instant appeal arose from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Jackson, Mississippi.  

As regards the timeliness claims, the Board of Veterans' 
Appeals (Board) notes that an appeal to the Board consists of 
a timely filed NOD in writing and, after a Statement of the 
Case (SOC) has been furnished, a timely filed Substantive 
Appeal.  38 U.S.C.A. § 7105(a) (West 1991).  The Board may 
only exercise jurisdiction over an issue after an appellant 
has filed both a timely NOD to a rating decision denying the 
benefit sought, and a timely Substantive Appeal.  Id.; Roy v. 
Brown, 5 Vet. App. 554 (1993).  Generally, a Substantive 
Appeal must be filed within 60 days from the date that the RO 
mails the SOC to the appellant, or within the remainder of 
the one-year period from the date of mailing of the 
notification of the determination being appealed, whichever 
is later.  See 38 C.F.R. § 20.302(b) (1999); see also 
VAOPGCPREC 9-97.

An October 1997 hearing officer decision assigned an 
effective date for the 100 percent rating for PTSD and also 
denied eligibility to Dependents' Educational Assistance 
under 38 U.S.C. Chapter 35.  The veteran was informed of the 
effective date and of the denial of Chapter 35 benefits by 
letter dated October 31, 1997.  In response, an NOD was filed 
on behalf of the veteran for the effective date claim on 
November 25, 1997.  An NOD was filed by the veteran for the 
Chapter 35 benefits or permanent and total disability claim 
on December 23, 1997.  The RO then issued a Supplemental 
Statement of the Case (SSOC) which included the Chapter 35 
benefits claim in October 1998, and the RO issued an SSOC 
which included the effective date claim in February 1999.  
The veteran filed a written statement on February 5, 1999, 
which, if construed as a Substantive Appeal as regards the 
Chapter 35 benefits, appears to be late.  The veteran filed a 
written statement in January 2000, which, if construed as a 
Substantive Appeal for the earlier effective date claim, 
appears to be late.

A May 1994 rating decision denied a claim for service 
connection for a skin disorder, namely tinea versicolor and 
epidermal cysts, including as residuals of herbicide 
exposure.  The veteran was informed of this decision by 
letter dated May 20, 1994.  In a written statement (VA Form 
9) dated November 5, 1997, the veteran reported that he 
"wish[ed] to appeal the denial of SC for . . . tinea 
versicolor, epidermal cysts".  The Board observes that the 
question of the timeliness is, in itself, an appealable 
issue.  See Marsh v. West, 11 Vet App. 468, 470 (1998).

The Board notes that the veteran was informed in May 1997 
that the RO had decided not to reopen his left ankle claim 
and that he expressed disagreement with that decision in a 
written statement dated May 8, 1997.  However, a statement of 
the case has never been issued as to that claim.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

The Board construes an undated written statement from the 
veteran, apparently received by the RO in late 1993, as a 
claim for entitlement to service connection for right ear 
hearing loss.  The Board also construes an August 1997 
written statement signed by the veteran as a claim for 
entitlement to service connection for a disorder of the 
joints manifested by joint pain.  Since these issues have not 
been developed by the RO, they are referred to the RO for 
appropriate action.  These issues are not inextricably 
intertwined with the issues on appeal.  Kellar v. Brown, 6 
Vet. App. 157 (1994).

The veteran also initiated an appeal on the issue of 
entitlement to an increased rating for PTSD.  A total 
schedular rating for PTSD was granted in an October 1997 
hearing officer decision.  Since that decision constituted a 
full grant of the benefit sought on appeal as to that issue, 
it will not be addressed here by the Board.  The Board also 
notes that the veteran filed a claim for a total rating based 
upon individual unemployability (TDIU) in May 1997.  However, 
since a total schedular rating has been granted, there is no 
basis under the regulations for the assignment of a TDIU 
rating.  See Green v. West, 11 Vet. App. 472, 476 (1998) 
(veteran not eligible for a TDIU evaluation where he is 
entitled to a 100 percent schedular rating for a service-
connected disorder).

The veteran also initiated an appeal on the issue of 
entitlement to service connection for a disorder manifested 
by hair loss due to exposure to herbicides.  However, during 
his August 1997 hearing, the veteran indicated that he no 
longer wished to pursue that claim.  Thus, his appeal as to 
that issue is withdrawn.  38 C.F.R. § 20.204 (1999); see also 
Tomlin v. Brown, 5 Vet. App. 355 (1993) (transcribed RO 
hearing meets the statutory "in writing" requirement).


REMAND

In his November 1997 appeal statement the veteran requested a 
personal hearing before a member of the Board at a local VA 
office (Travel Board hearing) or at Washington, DC.  A 
September 1999 copy of an electronic mail message is of 
record which indicates that the veteran's appeal was pending 
a date for a Travel Board hearing at the RO.  The Board notes 
that at some ROs, hearings employing "videoconferencing" 
techniques are now possible before the Board in lieu of a 
Travel Board Hearing.

To ensure that VA has met any duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should schedule the veteran 
for a Travel Board or, if possible, a 
Board Videoconference hearing.  The RO 
should contact the veteran at his last 
known address of record and through his 
representative and provide notice of the 
hearing.

2.  After the veteran and his 
representative have been given an 
opportunity to appear at a Board hearing, 
the RO should take any necessary 
adjudicatory action on the claims.  If 
any benefit sought is denied, a 
Supplemental Statement of the Case (SSOC) 
should be issued which includes the 
appropriate laws and regulations.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice.  The purpose of this remand is to comply with the 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




